Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to the Request for Continued Examination dated 01 November 2021.

DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 November 2021 has been entered.

Response to Amendment
In the amendment dated 11/01/2021, the following occurred: Claims 1 and 8 have been amended.
Claims 1-14 are pending and have been examined.

Priority
Acknowledgment is made of Applicant’s claim for domestic benefit to U.S. Provisional Patent Application No. 62/628,738 dated 09 February 2018.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  Claims 1 and 8 recite the following (claim 1 being representative):
“the framework comprising:
deidentified data points identifiable in the feed from the GPS tracker and social medial applications from which the health state of the mental health client may be determined;
weights assigned to each said data point by a healthcare professional based on the specific mental health diagnosis and treatment of the mental health client;
triggering events specific to the mental health client based on each said data point; and…”
The Examiner Suggests amending to recite
“the framework comprising:
deidentified data points identifiable in the feed from the GPS tracker and social medial applications from which the health state of the mental health client may be determined,[[;]]
weights assigned to each said data point by a healthcare professional based on the specific mental health diagnosis and treatment of the mental health client, and [[;]]
triggering events specific to the mental health client based on each said data point; and…”
Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 8 recites the following:
“enabling the server to use the profile to:
	monitor…;
	generate…;
	apply…; and
generate…; and…”
The Examiner suggests amending to recite
	“enabling the server to use the profile to:
		monitor…,[[;]]
		generate…,[[;]]
		apply…, and[[;]]
		generate…; and…”
Claim 8 is objected to because of the following informalities:  Claim 8 recites the following:
“associate said profile with said cell phone and the GPS tracker and the social media software applications that are on the cell phone;
wherein for each profile, said processor: …”
The Examiner suggests amending to recite
“associate said profile with said cell phone and the GPS tracker and the social media software applications that are on the cell phone,[[;]]
wherein for each profile, said processor: …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
Claims 1 and 8 recite “deidentified data points”. In light of the Specification, it appears that deidentified data points are deidentified with respect to the mental health client (see Specification, “deidentified” at pg. 1-2, “summary” and pg. 6, Ln. 7-10). As this appears to be the case, it is unclear how the following steps of the claims (claim 1 being representative) can be performed if the mental health client from the received data is deidentified (emphasis in bolded text):
“creating a software profile on a server… for each mental health client including a framework for alerts to be generated wherein said server receives data from the GPS track and the social media software applications…”
“deidentified data points identifiable in the feed from the GPS tracker and social media applications from which the health state of the mental health client may be determined…”
“weights assigned to each said data point… based on the specific mental health diagnosis and treatment of the mental health client
“triggering events specific to the mental health client based on each said data point”
“monitor… through the deidentified data points… to identify said triggering events”
“generate a log of said triggering events”
“apply the assigned weights to each said triggering event to determine whether or not an alert is generated”
“generate an alert if an applicable alert decision is reached”
“the server receiving periodic analysis from a healthcare professional to review said log of triggering events and the behavior of the mental health client and modify the framework to add, remove, or adjust data points, said specific weights, and said triggering events”
By virtue of dependence on claims 1 and 8, the rejection of claims 1 and 8 also applies to dependent claims 2-7 and 9-14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Step 1: Claims 1 and 8 fall into one of the statutory categories (i.e., process or system). 
Step 2A Prong 1: The identified abstract idea is (claim 1 being representative) for monitoring and reporting behavior of mental health clients by real time tracking and analysis of social media posts to assist in behavioral prediction of mental health clients comprising:
receiving an indication that the mental health client has been provided with […] to be kept on their person enabled with a GPS tracker and social media software applications by a healthcare professional or the mental health client themselves;
	creating a software profile […] for each mental health client including a framework for alerts to be generated wherein […] receives data from the GPS tracker and social media software applications […], the framework comprising:
deidentified data points identifiable in the feed from the GPS tracker and social media applications from which the health state of the mental health client may be determined;
weights assigned to each said data point by a healthcare professional based on the specific mental health diagnosis and treatment of the mental health client;
triggering events specific to the mental health client based on each said data point; and
associating the profile […] with […] and the GPS tracker and the social media software applications […];
enabling […] to use the profile to:

generate a log of triggering events, and
apply said assigned weights to each said triggering event to determine whether or not an alert is generated, and
generate an alert if an applicable alert decision is reached; and 
[…] receiving periodic analysis from a healthcare professional to review said log of triggering events and the behavior of the mental health client and modify said framework to add, remove, or adjust said data points, said specific weights, and said trigging events.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of these generic computer components: a server and a cell phone (claims 1 and 8) and a processor and a memory (claim 8). That is, other than reciting generic computer components, the claimed invention amounts to a human following a series of rules or steps to monitor and report behavior of mental health clients by real time tracking and analysis of social media posts. For example, but for the additional elements, the claims encompass a person receiving periodic analysis from a healthcare professional. Likewise, but for the additional elements, the claims encompass a person associating the profile with the GPS tracker and the social media software applications. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a server and a cell phone (claims 1 and 8) and a processor and a memory (claim 8) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using generic computer components (see Specification at pg. 14, para. 3). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Further, the claims recite the additional elements of the server and the cell phone (claims 1 and 8) (general computing devices) as being in communication with each other; that is, each is a device that collects, transmits or outputs data. The additional elements are not described by the applicant and is recited at a high-level of generality (i.e., as general means of collecting, transmitting or outputting data) and amount to locations from which data is received or to which data is transmitted or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the server and cell phone (claims 1 and 8) and the processor and the memory (claim 8) amount no more than mere instructions to apply the judicial exception using a generic computer or generic computer components. Mere instructions to apply the judicial exception using a generic computer or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the server and the cell phone (i.e., as devices that collect, transmit, or output data) are considered extra-solution activities. These have been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activities in the field. MPEP § 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP § 2106.05(g) (citing Mayo and OIP Techs.) Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claim is not patent eligible.
	 
Claims 2-7 and 9-14 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible.
Claims 2-3 and 9-11 merely further describe the abstract idea (e.g. data points, obtaining an agreement). 
Claims 4-7 and 12-14 merely further describe the server and the processor (e.g. sending the generated alert, applying analyses, recording time stamps, deidentifying third parties).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-4 and 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (US 2014/0052475) in view of Amarasingham et al. (US 2017/0061093).

Regarding claim 1, Madan teaches a computer-implemented method, the method comprising for each mental health client: 
receiving an indication that the mental health client has been provided with a cell phone to be kept on their person enabled with a GPS tracker and social media software applications by a healthcare professional or the mental health client themselves (Madan at Abstract & [0034] teaches a native communication application (social media software application) executing (enabled) on patient’s mobile computing device. [0044] teaches collecting patient data (an indication) sent through communication venues / public textual messages sent through an online social networking (social media software application) system. [0045] teaches retrieving the patient’s mobile computing device GPS location from a GPS sensor within the patient’s mobile computing device (enabled with a GPS tracker application). See also [0045], teaching communication with another individual e.g. a social network message / a social media.):
creating a software profile on a server that is in communication with the cell phone for each mental health client including a framework for alerts to be generated ([0073] teaches a remote server collects raw patient data from the mobile computing device. [0034] teaches various patient models generated by a computer network. [0135] teaches transmitting an alert to a corresponding care provider through a private care provider account (a software profile) accessible through a provider-specific interface (a framework). See above [0044] and [0045] (receives data from…)), the framework comprising: 
deidentified data points identifiable in the feed from the GPS tracker and social media applications from which the health state of the mental health client may* be determined ([0033] teaches communication data collected passively through mobile computing device(s) associated with the patient(s). The data points are collected and thus they are identifiable, the Examiner noting that actual identification is not required by the claim. [0035] teaches collection of patient data by privatizing or anonymizing patient data. The Examiner interprets “may…” as optional language.);
weights assigned to each said data point […] based on the specific mental health diagnosis and treatment of the mental health client ([0048] teaches aggregating patient communication data into a quantitative feature for the patient and generating a weighted composite. [0049] teaches further extracting features based on activity usage and location data. The Examiner interprets these features as having an assigned weight/quantity. [0082] teaches a Predictive Modeling Engine (PME) for identifying correlations between patient behavior(s), symptoms (diagnosis), treatment adherence (treatment) and other extracted features. The Examiner interprets feature weights as based on patient diagnosis and treatment.);
triggering events specific to the mental health client based on each said data point ([0087] teaches the PME assigns different intervention triggers, reminder types, and notification triggers to a subgroup of patients (specific to each patient). [0038] teaches implementing an identified relationship between changes in behavior and a patient’s health over a period of time (event) to trigger an intervention. See “3. Behavior Data” at [0044] – [0045] (communication and location data). The Examiner interprets the PME triggers as based on collected patient behavior data.); and
	associating the profile on the server with the cell phone and the GPS tracker and the social media software applications that are on the cell phone ([0036] & [0044] teaches a patient installs the native data collection application (social media software application) and authorizes collection and transmission of personal communication data / patient information through the native data collection application; and patient information can be retrieved from communication venues / social networks. [0045] teaches further, collecting location data of the patient by retrieving a GPS location from the GPS sensor. [0073] teaches a remote server collects raw patient data from the mobile computing device (applications and tracker). [0135] teaches a private care provider account (a software profile) receives (associates with) patient information.);
enabling the server to use the profile to ([0135] teaches the private care provider account (software profile) accessible through a provider-specific interface/online dashboard. [0141] teaches the instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a patient mobile device or any suitable combination thereof.):
monitor over time the cell phone through the deidentified data points from the GPS tracker and the social media software applications to identify said triggering events (The Examiner interprets collected patient data as privatized or anonymized. [0044]-[0045] teach collecting communications and location data (deidentified data points) and applying this data to track patient behavior characteristics, such as periods (triggering events) of patient isolation. [0036] teaches updating the patient’s account with additional patient information (e.g. communication and location data). [0038] teaches implementing an identified relationship between changes in behavior and a patient’s health (a patient behavior characteristic) over a period of time (as a triggering event) to trigger an intervention.);
generate a log […] ([0043] teaches identifying a first, second and third log of use of a native communication application within a first, second and third time period, respectively. [0046] teaches retrieving usage information from mobile operating system logs to track variations and periods of activity and inactivity for a patient.);
apply the assigned weights to each said triggering event to determine whether or not an alert is generated (The Examiner interprets extracted features having weights as based on communication, location and usage (behavior) data. [0045] teaches behavior data can be (is) applied to track, e.g., periods of patient isolation (triggering events). [0048]-[0049] teaches generating (applying) a weighted composite of extracted quantitative features (having assigned quantities). The Examiner interprets weighted composites as generated using behavior data to track periods of isolation by identifying relationships indicating periods of isolation.); 
(optionally) generate an alert if an applicable alert decision is reached ([0018] predicting a risk of change in a medical symptom for the patient based on the log of use and the health risk model; and transmitting a notification (alert) to a care provider in response to the risk of change in the medical symptom for the patient that exceeds (reaches) a threshold risk. [0038] teaches implementing an identified relationship to anticipate/predict the change in patient health risk and to trigger (generate) an intervention (also an alert).); and
the server receiving periodic analysis […] to review said log […] and the behavior of the mental health client and modify the framework […] said data points, said specific weights, and said triggering events ([0034] teaches the patient’s mobile computing device can upload data to a remote database, such as every hour (periodically), implement the method (with the identified relationships) on a computer network (server), generate notifications, generate a health risk model, and transmit models to a doctor. [0073] teaches converting (receiving) collected raw patient data into statistical features to create the BFE on a remote server (periodic analysis). The Examiner interprets converted data (data points) as extracted features having weights. Fig. 3 S130 & [0100] teaches a health risk model implementing the BFE. [0135] teaches the private care provider account (software application) accessed (to review) with a provider-specific interface (framework) receives patient information. The Examiner interprets the server as adding patient information to the interface to modify the interface. The Examiner notes “to review… and modify…” are intended results of receiving “periodic analysis”, which are not required.)

*The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).
	
Madan does not explicitly teach weights assigned by or from a healthcare professional.
However, this would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See In re Venner, 120 USPQ 192. However, the opposite is also true; replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here the prior art teaches automatic application of assigning weights to each said data point and also teaches a healthcare provider that performs patient-related functions (see Madan at para. 0031 and 0084); and thus, the manual application of the claimed feature would have prima facie been obvious in view of Madan. Madan teaches weights assigned to each said data point [see at least Madan, para. 0048]. 

Madan does not explicitly teach generating a log of triggering events in the broadest sense of logging the changes in behavior and a patient’s health, such as periods of isolation (which may or may not be logs of inactivity).
	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of logs with teachings of Madan since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Madan. Logging data (as taught by Madan) does not change or affect the normal data communication-related functionality of the method for modeling behavior and health changes of Madan. Communicating patient-related information to a computer network/server would be performed the same way even with the addition of data logs to the received data. Since the functionalities of the elements in Madan do not interfere with each other, the results of the combination would be predictable.
	
Madan may not teach receiving periodic analysis to […] modify […] to add, remove, or adjust […].

Amarasingham teaches 
[…] to add, remove, or adjust […] (Fig. 1 and [0034] teach receiving patient data. Fig. 6 and [0073] teach evaluating patient data. Fig. 6 and [0074] teach re-evaluating the patient’s data as new patient data is received (periodic analysis added). [0063] teaches utilizing underlying patient data for periodically retraining/tuning a predictive/artificial intelligence (AI) model (Madan’s health risk model), e.g. by modifying the predictive model e.g. by adjusting the predictive weights (Madan’s feature weights). Fig. 4 and [0070] teach applying predictive model(s) to further analyze the received, pre-processed, specific patient data and calculate risk score(s).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the clinical dashboard user interface system and method of Amarasingham to receive new patient data (Madan’s patient communication data and survey responses) and re-evaluate patient data by periodically tuning/modifying a predictive model (Madan’s health risk model) and to use this information as part of a method for modeling behavior and health changes as taught by Madan, with the motivation of improving patient health and improving the monitoring of patient health and the deployment of patient interventions (see Madan at para. 0002; and Amarasingham at para. 0002 and 0003).

Regarding claim 2, Madan/Amarasingham teaches the computer-implemented method of claim 1 further comprising wherein said data points includes
any or all of demographic, historical, clinical, diagnostic, support system information, recordable behaviors, schedules, prohibited GPS locations, prohibited GPS zones, permitted GPS locations, and diagnoses (The Examiner notes only one of these is required for the claim to be met. See Madan [0036], cited above, for “demographic information”.)

Regarding claim 3, Madan/Amarasingham teaches the computer-implemented method of claim 1 further comprising
obtaining an agreement by the mental health client to accept and use the cell phone and allow access to the data generated by it (Madan [0036] teaches a patient installs (on the mobile computing device) and/or authorizes collection and transmission of personal communication data (to a server).)

Regarding claim 4, Madan/Amarasingham teaches the computer implemented method of claim 1 further comprising wherein the server sends the generated alert to support or intervention personnel (see claim 1 prior art rejection. Madan [0038] teaches triggering an automated or manual intervention to assist the patient through a treatment regimen. Madan [0035] teaches transmitting notifications—such as pertaining to therapy adherence—to a doctor.)

Regarding claim 8, the subject matter of claim 8 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 8 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.	

Regarding claim 9, the subject matter of claim 9 is essentially defined in terms of a system, which is technically corresponding to claim 2. Since claim 9 is analogous to 

Regarding claim 10, the subject matter of claim 10 is essentially defined in terms of a system, which is technically corresponding to claim 3. Since claim 10 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.	

Regarding claim 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claim 4. Since claim 11 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Amarasingham and Chew-Yean (see NPL document and PTO-892).

Regarding claim 5, Madan/Amarasingham teaches the computer implemented method of claim 1 further comprising, when monitoring information over time (see claim 1 prior art rejection), the server also
	applies […] to said data points obtained from social media software applications and case logs provided by social service agencies (see above citation. Madan [0035] teaches demographic and/or health-related information can be added by an individual associated with the patient and/or retrieved from a related database. Madan [0072] teaches implementation of a Behavior Feature Engine, which handles and manipulates data into an effective model (applies BFE to said data points). Madan [0081] teaches the PME, which generates patient-, patient subgroup-, and/or treatment-specific models (applies PME to said data points).)

Madan/Amarasingham may not teach language analysis, sentiment analysis, and emotion analysis.

Chew-Yean teaches 
language analysis (see Pg. 2, Mechanical Turk section, Para. 2, Ln. 4-5, for NLP tasks (i.e., Natural Language Processing) e.g. word sense disambiguation, textual entailment, temporal ordering of events, question-and-answer, machine translation, topic modelling, etc. See also Pg. 7, References #6, titled “Creating speech and language data with Amazon’s Mechanical Turk.)
sentiment analysis (see Pg. 1, Ln. 2-3, which teaches Sentiment Analysis aims to detect positive, neutral, or negative feelings from text; Pg. 1, How? Section, Para. 2, which teaches sentiment analysis recognition tasks can be “tackled” (i.e., analyzed) using lexicon-based methods, machine learning, or a concept-level approach [3]; and see also Pg. 6, Reference #3, titled “Sentiment Analysis Algorithms and Applications: A Survey”.) and
 (see Pg. 4, Data section, Ln. 1-4, for a dataset analyzed to classify samples by 5 emotion classes using deep learning methods (i.e., Mechanical Turk).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the language, sentiment, and emotion analysis of Chew-Yean to extract language, sentiment, and emotion features and to use the features in analysis as taught by Madan/Amarasingham, with the motivation of improving service to the individual (see Chew-Yean at Pg. 1, Ln. 18) and ensuring the quality of data labelling (see Chew-Yean at Pg. 3, Quality Assurance section, Ln. 2).

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a system, which is technically corresponding to claim 5. Since claim 12 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Amarasingham and Jeane W. Anastas (see NPL document and PTO-892; hereinafter Anastas).

Regarding claim 6, Madan/Amarasingham teaches the computer implemented method of claim 1 further comprising, when monitoring information over time (see claim 1 prior art rejection), the server also
 (Madan [0045] teaches collecting location data before, during and/or after communication by retrieving data from a GPS sensor. [0061] teaches storing data (retrieved from GPS sensor) in a remote database on the computer network (server).), postings from social media software applications (see claim 1 prior art rejection.), and […] 

Madan/Amarasingham does not teach case logs provided by social service agencies.
Anastas teaches 
case logs provided by social service agencies (see Pg. 5, Standard 10, “Record Keeping”, which states: “The social work case manager shall document (log) all case management activities in the appropriate client record in a timely manner. Social work documentation (case logs) shall be recorded on paper or electronically and shall be prepared, completed, secured, maintained, and disclosed in accordance with regulatory, legislative, statutory, and organizational requirements”. See also Pg. 46, Para. 1, which states: “The social work case manager must hold all client information in confidence. Such information may be released to other members of the family system, other service providers or organizations, or other parties only with written permission of the client (or other individual legally authorized to represent the client)”.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the electronic client record disclosed in accordance with regulatory, legislative, statutory, and organizational requirements of Anastas to disclose the client record in an ethical manner for receipt by the systems and 

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 13 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Amarasingham, Anastas, and C. Christine Porter (see NPL document and PTO-892; hereinafter Porter).

Regarding claim 7, Madan/Amarasingham teaches the computer implemented method of claim 1 further comprising, when monitoring information over time (see claim 1 prior art rejection), the server also 
[deidentifies third parties] from the social media software applications, [case logs…], and locations from the GPS tracker (see claims 1 and 6 prior art rejections. Madan [0035] teaches collection, manipulation, and transmission of patient data adheres to health-related privacy laws, such as by privatizing or anonymizing patient data and transmitting encrypted or private notifications. Madan [0058] teaches collecting patient treatment data from a third party system or device.)

Madan/Amarasingham does not explicitly teach case logs from social service agencies.
Anastas teaches 
case logs from social service agencies (see Pg. 5, Standard 10, “Record Keeping”, which states: “The social work case manager shall document (log) all case management activities in the appropriate client record in a timely manner. Social work documentation (case logs) shall be recorded on paper or electronically and shall be prepared, completed, secured, maintained, and disclosed in accordance with regulatory, legislative, statutory, and organizational requirements”. See also Pg. 46, Para. 1, which states: “The social work case manager must hold all client information in confidence. Such information may be released to other members of the family system, other service providers or organizations, or other parties only with written permission of the client (or other individual legally authorized to represent the client)”.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the electronic client record disclosed in accordance with regulatory, legislative, statutory, and organizational requirements of Anastas to disclose the client record in an ethical manner for receipt by systems and methods as taught by Madan/Amarasingham, with the motivation of improving working relationships with, and services for, case management clientele (see Anastas at Pg. 44, last paragraph to Pg. 45, Ln. 7).

Madan/Amarasingham/Anastas does not explicitly teach deidentifies third parties.
Porter does teach 
deidentifies third parties (see title, “De-identified Data and Third Party Data Mining”; and Pg. 3, <8>, Para. 2, Ln. 8, which teaches third party data mining companies de-identify the information. The Examiner interprets the de-identified data as third party data that has been de-identified. The Examiner notes the Specification (at pg. 7, para. 2, Ln. 2-3) describes the patient-provided cell phone as using software that de-identifies the patient. The Examiner alternately interprets Madan’s patient’s mobile computing device as using a software application for Porter’s de-identifying third party data.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the de-identifying of third party data of Porter and to use this information to de-identify third party data from data collected by the process for modeling behavior and health changes as taught by Madan/Amarasingham/Anastas, with the motivation of improving adherence to health-related privacy laws (see Madan at para. 0035; and Porter, Pg. 2, <6>, Para. 1, Ln. 1-10). Also, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient’s mobile computing device of Madan/Amarasingham/Anastas to install a native application for de-identifying third party data as taught by Porter with the previously recited motivation and reasoning.

Regarding claim 14, the subject matter of claim 14 is essentially defined in terms of a system, which is technically corresponding to claim 7. Since claim 14 is .	

Response to Arguments
Rejection under 35 U.S.C. §112(b)
Regarding the rejection of Claims 1-14, the Applicant has amended the claims to overcome the previous issue(s) of indefiniteness.

Rejection under 35 U.S.C. §101
Regarding the rejection of claims 1-14, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant. However, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “Applicant believes that amended claim 1 and 8 disclose more clearly show that there is no human claimed” (Remarks, pg. 8).

Regarding a.: Claims 1 and 8 were further rejected under 101 and Section 33(a) of the America Invents Act as being directed to or encompassing a human organism. Applicant has amended claims 1 and 8 such that this specific rejection is withdrawn. The subject matter eligibility-based rejection remains.

b. “Having a human monitoring the activity of mental health patients would be nearly impossible and counterproductive especially if you are trying to integrate a mental health patient into society” (Remarks, pg. 8).

Regarding b.: The Examiner, for clarity, respectfully submits that in multiple CAFC court decisions, claims were found to recite a method of organizing human activity even though they did not actively recite a person or persons performing the steps of the claims (see, e.g., EPG, TLI communications, Ultramercial). Also, humans have been monitoring the activity of mental health patients, demonstrating such organized human activity of managing personal behavior to be possible and sometimes productive with or without the additional elements claimed.
 
c. “The cell phone in this case is not a mere afterthought but a critical piece to enable the entire method” (Remarks, pg. 8-9).

Regarding c.: The Examiner respectfully submits that the cell phone enabled with a GPS tracker and social media software applications, as claimed, is a generic computer. The cell phone is not claimed to do anything other than what it was designed to do. See Mayo. Any commercially available cell phone would do as recited: “a cell phone enabled with a GPS tracker and social media software applications provided to the mental health client to be kept on their person by a healthcare professional or the mental health client themselves” (emphasis added) (i.e., a person goes and gets a cell phone, perhaps buying one at T-Mobile). Further, the courts have found that a cellular TLI Communications LLC.

d. “[the cell phone] is not an extra-solution activity because the combination of social media applications and GPS tracker is not something that can be substituted by a human” (Remarks, pg. 8-9).

Regarding d.: The Examiner respectfully disagrees and submits the basis of rejection. To summarize, the claims under BRI cover managing personal behavior or interactions between people including a person’s interaction with a cell phone (i.e., a generic computer). Further, a cell phone recited at a high-level of generality (i.e., performing a generic computer function) does not integrate the abstract idea into a practical application and cannot provide significantly more. Further, reciting the cell phone as receiving, transmitting or outputting data amounts no more than a location used for mere data gathering (insignificant extra solution activity), which still does not integrate the abstract idea into a practical application. As re-evaluated under Step 2B, a cell phone receiving, transmitting, and outputting data over a network is well-understood, routine, conventional activity that cannot provide significantly more. The onus is on applicant to describe the cell phone as performing more than e.g. data analysis, data manipulation, data gathering.

e. “it should be clearer in the amended claims that the location of the cell phone is the physical location of the mental health client” (Remarks, pg. 9).

Regarding e.: The Examiner notes that whatever the location, the cell phone acts at that location as a location from/to which data is received, transmitted and/or outputted. The Examiner further notes that the cell phone (1) is the physical structure to which the GPS tracker and the social media applications are confined and the cell phone (2) is provided enabled with these, each point demonstrating further that a cell phone enabled with these is acting as it was designed to do.

f. “A server is required to collect, collate, and process that data because it cannot be carried out by a human in an effective way” (Remarks, pg. 9).

Regarding f.: The Examiner respectfully submits the basis of rejection. A human following a series of steps can interact with a server as a server is designed to do. Further, this is not a technical problem (i.e., caused by the cell phone or server to which the claims are confined). Using a server to do what it was designed to do does not provide a practical application or significantly more. See analysis, supra. 

Note: The Applicant has failed to show any indication in the as-filed disclosure that the above-described additional elements of the server or cell phone are combined in an unconventional way. The onus is on the Applicant to provide evidence that the additional elements provide a practical application or significantly more. No evidence has been provided.	

Regarding the rejection of dependent claims 2-7 and 9-14, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claims from which they depend or are analogous to. As such, the rejection of these claims is also respectfully maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of claims 1-14, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant. However, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “However, this quantitative feature taught by Madan occurs after the data has been collected and is limited to the patient's communication data” (Remarks, pg. 10).

Regarding a.: The Examiner respectfully submits the basis of rejection as afforded by RCE. Given BRI, Madan in view of Amarasingham teaches or renders obvious the claim features (e.g., “weights assigned to each said data point”). It is not clear in the claims, as drafted, that the received data includes the framework data or that the received data have already been weighed in the manner intended by the Applicant (although one can interpret any quantitative data to be necessarily weighted, such that Madan would still teach this). Further, the link between received data and processing a software profile is quite broad. The data received from the GPS tracker and social media software 

b. “Applicant discloses in [0035] that the weighing process is a dynamic process that starts with the original profile modeling with weighing… For purposes of determining the relative weight of a particular data point, the system defines each data point into categories of attributes… These attributes are described in detail in the Published Application… creation of an alert based on location data alone… weighing of geographical and communication-based data points at the time of profile creation” (Remarks, pg. 10-11 and 13).

Regarding b.: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the weighing process is a dynamic process that starts with the original profile modeling with weighing”, “relative weight”, “these attributes”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes that categories of attributes appears to be a non-functional label for the attributes.

c. “Applicant does not disclose a specific scale for weighting, but it is understood
but Madan’s location data is not weighted as claimed by the Applicant” (Remarks, pg. 12).

Regarding c.: The Examiner respectfully disagrees and submits that the first part of this evidences that the particular feature of weights assigned is extremely broad. Given the breadth described by the Applicant, the weight of all the data could be interpreted as one, meaning that Madan meets the claim limitation based on this as well.

d. “Madan's system does not establish this connection until after adverse health effects are observed in the patient” (Remarks, pg. 13).

Regarding d.: The Examiner respectfully disagrees and submits the basis of rejection. For this argued feature (not claimed), the Examiner notes that Madan collects data for predictive modeling that identifies correlations (establishing a connection before adverse health effects are observed). See e.g., [0023]: “The methods can also apply an anticipated health status of a patient to model the patient’s progress… to predict an outcome… to modify or customize a treatment program, to generate a model… to predict or monitor a change in patient symptoms or health status change. The Examiner notes that what Madan’s system does additionally is immaterial to what is cited in a prior art rejection.

e. “There does not appear to be any recording of the events that trigger alerts or data points relevant to the treatment of the mental health client” (Remarks, pg. 13-14).

Regarding e.: The Examiner respectfully disagrees and submits the basis of rejection. If the requirement for a log is just a recording of Madan’s identified relationships that cause Madan’s triggers, then [0061] would teach this storage of patient data on the remote server database. The Examiner has reinterpreted the prior art rejection of creating a log of triggering events as a combination to promote compact prosecution and show how any received or manipulated data can be stored on the remote server database (i.e., logged, as a log), including the information (event) that causes a trigger to occur, such as a period of isolation (i.e., isolation event).

Regarding the rejection of dependent claims 2-14, the Applicant has not offered any (or any additional) argument(s) with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also respectfully maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Madan et al. (US 10,068,060 B2) for teaching method for modeling behavior and psychotic disorders.
Moturu et al. (US 10,748,645 B2) for teaching method for providing patient indications to an entity.
Moturu et al. (US 11,195,625 B2) for teaching method for modeling behavior and depression state.
Amarasingham et al. (US 2015/0025329 A1) for teaching patient care surveillance system and method.
LePendu (US 2017/0091391 A1) for teaching patient protected information de-identification system and method.
Jiao et al. (US 2017/0103469 A1) for teaching using social network content to determine a lifestyle category of users.
Amarasingham et al. (US 2017/0132371 A1) for teaching automated patient chart review system and method.
Moturu et al. (US 2018/0096738 A1) for teaching providing health therapeutic interventions to a user.
Moturu et al. (US 2020/0234803 A1) for teaching method for providing therapy to an individual.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626